Citation Nr: 0609489	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  96-45 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than May 3, 1984, 
for entitlement to special monthly compensation under 
38 U.S.C.A. § 1114 (West 2002 & Supp. 2005)at the rate 
intermediate between subsection (m) and (n) based upon loss 
of use. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating determination of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This matter was previously before the Board in February 2000 
and September 2004.  

When this matter was before the Board in September 2004, the 
Board found that an August 1984 rating determination that 
denied special monthly compensation at the rate between 
38 U.S.C.A. § 314 (m) and (n) was the product of clear and 
unmistakable error.  

In a September 2005 rating determination, the Appeals 
Management Center assigned an effective date of May 3, 1984, 
for entitlement to special monthly compensation under 
38 U.S.C.A. § 1114 at the rate intermediate between 
subsection (m) and (n) based upon loss of use.


FINDING OF FACT

In a March 2, 2006, letter, the veteran's representative 
wrote that the veteran was satisfied with the award, and that 
the Board should dismiss the appeal and return the file to 
the RO.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204.  Withdrawal may be made by the appellant 
or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  

In a March 2, 2006, letter the appellant's representative 
wrote that he had spoken to the veteran who indicated that he 
was satisfied with the award, and that the Board should 
dismiss the appeal and return it to the RO.  Hence, there 
remains no allegation of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice as it relates to this issue.


ORDER

The appeal is dismissed.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


